Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation to “microfluidic opening” throughout the claims is not clearly understood in the metes and bounds sought and the intentions of the recitation.
Herein, the recitation is drawn to an opening, however the designation of such opening being a “microfluidic” opening is not clearly understood.  What makes the opening a microfluidic opening?  Is there a particular sizing requirement?  Does Applicant intend to provide a microfluidic channel leading to an opening that allows a sample supply to the device?
Examiner asserts that the claims do not provide a recitation to a substrate/platform/flow cell having a microfluidic channel(s) and an opening/port/inlet connected with such microfluidic channel.
It appears that Applicant intends to provide some sort of fluidic platform for integration to the sensor stack, but such recitation is not provided herein, and the integration of an opening (i.e. a void in space, wherein the claim does not set forth a base medium in which the opening is formed; e.g. within a flow cell providing a microfluidic channel and an inlet/outlet connected therewith) to a sensor stuck is indefinitely established.
If Applicant intends to only claim an opening, the basis for a microfluidic opening and its connection to the sensor stack is indefinitely defined as Applicant has not provided a base medium in which the opening is provided (an opening is merely a void in space).  
Clarification is required.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the sought combination as in claim 7 are indefinitely defined herein.
The general inclusion of a lab-on-a-chip device to the nucleic-acid detection device indefinite provides clear metes and bounds to the integration/relative placement of such lab-on-a-chip in order to provide the sought operative embodiment of the combined devices.
Clarification is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mendes et al. (WO 2018/136932), hereafter Mendes.
With regard to claim 1, Mendes discloses a nucleic acid detection device comprising a microfluidic opening (see within the flow cell 245 for introducing blood or other sample, fig. 1A) and a sensor stack, comprising an electrochemical electrode 220 formed of a conductive material that is transparent to a fluorescent emission, the electrochemical electrode including a first side and an opposite second side, wherein the first side is exposed to the microfluidic opening and a photodetector 116 positioned relative to the second side of the electrochemical electrode to optically receive the fluorescent emission when passed through the electrochemical electrode (abstract, pars.[0035-0037], figs. 1A, 4, for example). It is further noted that Mendes further discloses tailoring the device and method for DNA testing (par. [0018]).  Further, with regard to claim 2, Mendes discloses that the conductive material comprises a conductive metal oxide, a conductive polymer, or a conductive ceramic (par. [0038], for example).  With regard to claim 3, Mendes discloses that the conductive material comprises a conductive metal oxide and is selected from the group as recited therein (par. [0038]).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendes in view of Diessel et al. (US 2004/0157263), hereafter Diessel.
Mendes has been discussed above.
Mendes does not specifically disclose that the conductive material comprises the conductive polymer and is selected from those recited in claim 4.
Diessel disclose a method for impedimetric detection of one or more analytes in a sample including utilizing measurement electrodes functionalized with recognition elements and a counter electrode (abstract).  Diessel discloses the conductive material comprises the conductive polymer and is selected from polypyrrole, polythiophene, polyaniline, and the like are suitable for the electrodes (par. [0075]).
It would have been obvious to one of ordinary skill in the art to modify Mendes to utilize the conductive polymer as one of polypyrrole, polythiophene, polyaniline such as taught by Diessel as an obvious, alternative material of construction to the electrode of Mendes in a likewise device for conductive, electrical-based biomolecular analyte detection assays and would have a reasonable expectation of success in the device of Mendes.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendes in view of Flechsig et al. (US 2014/0228247), hereafter Flechsig.
Mendes has been discussed above.
Mendes does not specifically disclose that the conductive material comprises the conductive ceramic as selected from those recited in claim 5.
Flechsig discloses sequence-specific analysis of nucleic acids (abstract).  Flechsig discloses electroanalytical detection with immobilized probe strands and electrode materials are preferably metal, carbon, polymer or semiconductor electrodes, and including bismuth and bismuth alloys, as well as copper and copper oxides (par. [0036]).
It would have been obvious to one of ordinary skill in the art to modify Mendes to utilize the conductive polymer as the conductive ceramic such as bismuth alloys or bismuth copper alloys such as taught by Flechsig as an obvious, alternative material of construction to the electrode of Mendes in a likewise device for conductive, electrical-based biomolecular analyte detection assays and would have a reasonable expectation of success in the device of Mendes.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendes in view of Ronaghi et al. (US 2013/0008789), hereafter Ronaghi.
Mendes has been discussed above.
Mendes does not specifically disclose that the photodetector comprises one of those as recited in claim 6.  Mendes does not specifically disclose that the device is included in a lab-on-a-chip device as in claim 7.
Ronaghi discloses a method and apparatus using electric field for improved biological assays (abstract).  Ronaghi discloses utilizing a photodetector for detecting emissions, wherein the photodetector comprises a CMOS (complimentary metal-oxide semiconductor) detector which include an array of photosensitive diodes, one diode within each pixel and each pixel has its own amplifier (par. [0058]).  Ronaghi further discloses providing microchannels and microarrays in lab-on-a-chip formats in order to allow for low reagent costs, miniaturization, and fast reaction rates (pars. [0007,0058,0068]).
It would have been obvious to one of ordinary skill in the art to modify Mendes to utilize a photodetector such as a CMOS detector such as taught by Ronaghi as a suitable, particular photodetector which affords individual amplifiers to each pixel for more accurately and sensitively detecting emissions in a likewise device to that of Mendes.  It would have been obvious to one of ordinary skill in the art to modify Mendes to include the nucleic acid detection device in a lab-on-a-chip device in order to afford an integrated system that affords low reagent costs, miniaturization, and fast reaction rates.


Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendes in view of Jensen et al. (US 2016/0025630), hereafter Jensen, and McCaffrey et al. (US 2012/0019828), hereafter McCaffrey.
Mendes has been discussed above.
Mendes does not specifically disclose an optically active dye filter, such as a dichroic filter, and having those thicknesses and number of layers as recited in claims 8-10 (it is noted that Mendes discloses notch and color filters to collect the emitted radiation; par. [0098], fig. 4).
Jensen discloses analytical instrument systems (abstract).  Jensen discloses detection of target biomolecules and includes optical elements for detection of fluorescence emissions, and including a dichroic mirror filter 232 and emission filter 236 (pars. [0029-0031], for example).
McCaffrey discloses an integrated analytical system and method  and including binding reaction for immunoassays and nucleic acid hybridization assays (abstract, par. [0053]).  McCaffrey discloses the device is configured such that emitted light from the fluorescent species in the nanoscale well is transmitted through a solid medium on its way to the detector, and wherein the optical layer between the well and the detector can comprise dichroic filters of thin layers to provide a low refractive index layer.  McCaffrey discloses that the thin layers have a thickness generally grater than 0.5 microns or 1 microns, or 1 and 10 microns (par. [0062]).
It would have been obvious to one of ordinary skill in the art to modify Mendes to include an optically active dye filter between the electrode and photodetector and active dichroic filter such as taught by Jensen and McCaffrey in order to provide a filter to block unwanted portions from reaching the photodetector and interfering with the sought fluorescent emissions from the sample to be detected and reflecting selected excitation light so as to provide more accurate reception of the desired fluorescent emissions at the photodetector and thus more accurate assaying of the biomolecules.  Further, McCaffrey provides to one ordinary skill in the art that it is obvious to provide the filters with a micron-scale thickness, and wherein dichroic filters are multilayered (also disclosed in Jensen wherein a dichroic mirror is known to be multilayered), wherein the choosing of 5 to 250 individual layers is seen as an obvious engineering design choice to one of ordinary skill in the art in order to optimize the number of layers needed for providing the desired filtering sought, and is seen as such absent a showing of a criticality or unexpected results arising otherwise.


Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendes in view of Bekki et al. (US 2009/0205979), hereafter Bekki.
Mendes has been discussed above.
Mendes does not specifically disclose a light source to emit EM excitation energy onto the first side through the microfluidic opening. 
Further, while Mendes discloses method for virus detection and identification, and involving the use of a redox-active dye and a fluorescent dye (see pars. [0066-0069,0082-0088,0098,0099,0109-0111], for example) Mendes does not specifically disclose a nucleic acid amplifying solution that further includes a nucleic acid oligomer and detecting double-stranded nucleic acids as in claim 14.
Mendes further does not specifically disclose a fluid including a fluorescent agent as in claim 13 (Mendes discloses a fluorescent agent as in claim 12; see pars. [0082-0087]).
It is further noted that Mendes further discloses tailoring the device and method for DNA testing (par. [0018]).

 Mendes, as similarly above in claim 11, does not specifically disclose emitting EM energy through the nucleic acid fluid and onto a first side of the sensor stack as in claim 14.
Bekki discloses a multiplex nucleic acid detection system comprising a light source to emit EM excitation energy onto the first side through the microfluidic opening, in which an opening is provided for passing the light for photo-excitation (par. [0083]; see also pars. [0032,0033,0096,0097,0111] to detecting double-stranded nucleic acids including a fluid including a fluorescent agent as an amplifying fluid including a redox active intercalating dye and fluorescent intercalating dye, and nucleic acid oligomer).
It would have been obvious to one of ordinary skill in the art to modify Mendes to provide a nucleic acid amplifying solution, amplifying, and detecting as in claims 13/14, such as taught by Bekki which provide analogous subject matter to a likewise opto-electrical flowthrough detection arrangement in which application for amplifying and detecting double-stranded nucleic acids provides a beneficial application as already contemplated by Mendes and along the same lines as the immunology/virus detection. Further, application of the EM excitation through the nucleic acid fluid and onto a first side of the sensor stack as in cls. 11/14 as taught by Bekki provides for an obvious, alternative arrangement realized by one of ordinary skill in the art for exciting from the first side instead of the at second side as in Mendes, wherein such application at a first side is said to have a reasonable expectation of success in Mendes for the likewise desired purpose of photoexcitation of the sample and subsequent photodetection of the emissions therefrom. 
Further, as in claim 15, Mendes provides for such simultaneous measuring of the electrochemical response generated (see pars. [0098,0099] of Mendes;and with respect to during amplification by the redox-active intercalating dye and fluorescent emission generating during amplification by the fluorescent intercalating dye as seen through combination with Bekki which provides the above-discussed obvious application to amplifying and detecting double-stranded nucleic acids).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798